 



EXHIBIT 10.25
ENVIRONMENTAL INDEMNITY AGREEMENT
     This Environmental Indemnity Agreement (this “Agreement”), which is dated
as of February 15, 2008, is executed by NNN WESTERN PLACE, LLC, a Delaware
limited liability company, NNN WESTERN PLACE 1, LLC, a Delaware limited
liability company, NNN WESTERN PLACE 2, LLC, a Delaware limited liability
company, NNN WESTERN PLACE 3, LLC, a Delaware limited liability company, NNN
WESTERN PLACE 4, LLC, a Delaware limited liability company, NNN WESTERN PLACE 5,
LLC, a Delaware limited liability company, NNN WESTERN PLACE 6, LLC, a Delaware
limited liability company, NNN WESTERN PLACE 7, LLC, a Delaware limited
liability company, and GREIT — WESTERN PLACE, LP, a Texas limited partnership
(individually and collectively, the “Borrower”), GARY H. HUNT, W. BRAND INLOW,
EDWARD A. JOHNSON, D. FLEET WALLACE, and GARY T. WESCOMBE, as Trustees of the G
REIT Liquidating Trust dated January 22, 2008, and NNN REALTY ADVISORS, INC., a
Delaware corporation (individually and collectively, “Indemnitor”), as a
condition of, and to induce WACHOVIA BANK, NATIONAL ASSOCIATION, a national
banking association (“Lender”), to make, a loan (the “Loan”) to Borrower
evidenced or to be evidenced by a Promissory Note of even date herewith, made by
Borrower payable to the order of Lender in the face principal amount of
$28,000,000.00 (the “Note”). The Loan is secured or to be secured by a Deed of
Trust, Assignment, Security Agreement and Fixture Filing (the “Deed of Trust”)
of even date herewith, encumbering certain real and personal property as therein
described (collectively, the “Property”), including the land described in
Exhibit A which is attached hereto and made a part hereof.
     1. Certain Definitions. As used in this Agreement:
          “Claim” means any controversy or claim between one or more Obligors
and Lender, whether arising in contract or tort or by statute, that arises out
of or relates to this Agreement, including any renewals, extensions or
modifications hereof.
          “Cut-Off Date” means the earlier of the following two dates: (a) the
date on which the indebtedness and obligations secured by the Deed of Trust have
been paid and performed in full and the Deed of Trust has been released; or
(b) the date on which the lien of the Deed of Trust is fully and finally
foreclosed or a conveyance by deed in lieu of such foreclosure is fully and
finally effective and possession of the Property has been given to and accepted
by the purchaser or grantee free of occupancy and claims to occupancy by
Obligors and their heirs, devisees, representatives, successors and assigns;
provided, however, that if such payment, performance, release, foreclosure or
conveyance is challenged in proceedings under any Debtor Relief Law or
otherwise, the Cut-Off Date shall be deemed not to have occurred until such
challenge is validly released, dismissed with prejudice or otherwise barred by
law from further assertion.
          “Debtor Relief Law” means any federal, state or local law, domestic or
foreign, as now or hereafter in effect relating to bankruptcy, insolvency,
liquidation, receivership, reorganization, arrangement, composition, extension
or adjustment of debts, or any similar law affecting the rights of creditors.

-1-



--------------------------------------------------------------------------------



 



          “Default” has the meaning ascribed to such term in the Deed of Trust
and includes any breach of any covenant, representation or warranty and any
other default under this Agreement, subject to any applicable notice and cure
period.
          “Default Rate” has the meaning ascribed to such term in the Note.
          “Environmental Assessment” means a report (including all drafts
thereof) of an environmental assessment of the Property of such scope as may be
requested by Lender or another Indemnified Party, including the taking of soil
borings and air and groundwater samples and other above- and below-ground
testing, by a consulting firm acceptable to such Indemnified Party and made in
accordance with the established guidelines of such Indemnified Party.
          “Environmental Claim” means any investigative, enforcement, cleanup,
removal, containment, remedial or other private or governmental or regulatory
action at any time threatened, instituted or completed pursuant to any
applicable Environmental Requirement, against Borrower or any Obligor, against
or with respect to the Property or any condition, use or activity on the
Property (including any such action against any Indemnified Party), and any
claim at any time threatened or made by any person against any Obligor or
against or with respect to the Property or any condition, use or activity on the
Property (including any such claim against any Indemnified Party), relating to
damage, contribution, cost recovery, compensation, loss or injury resulting from
or in any way arising in connection with any Hazardous Material or any
Environmental Requirement.
          “Environmental Damages” means all claims, demands, liabilities
(including strict liability), losses, damages (including consequential damages),
causes of action, judgments, penalties, fines, reasonable costs and expenses
(including fees, costs and expenses of attorneys, consultants, contractors,
experts and laboratories), of any and every kind and character, contingent or
otherwise, matured or unmatured, known or unknown, foreseeable or unforeseeable,
made, incurred, suffered, brought, or imposed at any time and from time to time,
and arising in whole or in part from any of the following matters, regardless of
whether caused by an Obligor or a tenant or subtenant, or a prior owner of the
Property or its tenant or subtenant, or any third party:
     (a) The presence of any Hazardous Material on the Property, or any escape,
seepage, leakage, spillage, emission, release, discharge or disposal of any
Hazardous Material on or from the Property, or the migration or release or
threatened migration or release of any Hazardous Material to, from or through
the Property, on or before the Cut-Off Date; or
     (b) Any act, omission, event or circumstance existing or occurring in
connection with the handling, treatment, containment, removal, storage,
decontamination, cleanup, transport or disposal of any Hazardous Material which
is or was present on the Property on or before the Cut-Off Date; or
     (c) The breach of any representation, warranty, covenant or agreement
contained in this Agreement because of any event or condition occurring or
existing on or before the Cut-Off Date; or

-2-



--------------------------------------------------------------------------------



 



     (d) Any violation relating to the Property on or before the Cut-Off Date,
of any Environmental Requirement in effect on or before the Cut-Off Date,
regardless of whether any act, omission, event or circumstance giving rise to
the violation constituted a violation at the time of the occurrence or inception
of such act, omission, event or circumstance; or
     (e) Any Environmental Claim, or the filing or imposition of any
environmental lien against the Property, because of, resulting from, in
connection with, or arising out of any of the matters referred to in the
preceding clauses (a) through (d).
     Without limiting the generality of the foregoing, “Environmental Damages”
includes: (i) the investigation or remediation of any such Hazardous Material or
violation of any such Environmental Requirement, including the preparation of
any feasibility studies or reports and the performance of any cleanup,
remediation, removal, response, abatement, containment, closure, restoration,
monitoring or similar work required by any Environmental Requirement or
necessary to have full use and benefit of the Property as contemplated by the
Loan Documents (including any of the same in connection with any foreclosure
action or transfer in lieu thereof); (ii) injury or damage to any person,
property or natural resource occurring on or off the Property, including the
cost of demolition and rebuilding of any improvements on real property;
(iii) all liability to pay or indemnify any person or governmental authority for
costs expended in connection with any of the matters included within this
definition of Environmental Damages; (iv) the investigation and defense of any
claim, whether or not such claim is ultimately defeated; and (v) the settlement
of any claim or judgment.
          “Environmental Law” means any federal, state or local law, statute,
ordinance, code, rule, regulation, license, authorization, decision, order,
injunction, decree, or rule of common law, and any judicial interpretation of
any of the foregoing, which pertains to health or safety (as they relate to
natural resources or the environment), any Hazardous Material, or the
environment (including ground or air or water or noise pollution or
contamination, and underground or aboveground tanks) and shall include the Solid
Waste Disposal Act, 42 U.S.C. § 6901 et seq.; the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, 42 U.S.C. § 9601 et seq.
(“CERCLA”), as amended by the Superfund Amendments and Reauthorization Act of
1986 (“SARA”); the Hazardous Materials Transportation Act, 49 U.S.C. § 1801 et
seq.; the Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; the
Clean Air Act, 42 U.S.C. § 7401 et seq.; the Toxic Substances Control Act, 15
U.S.C. § 2601 et seq.; the Safe Drinking Water Act, 42 U.S.C. § 300f et seq.;
and any other state or federal environmental statutes, and all rules,
regulations, orders and decrees now or hereafter promulgated under any of the
foregoing, as any of the foregoing now exist or may be changed or amended or
come into effect in the future.
          “Environmental Requirement” means any Environmental Law, agreement or
restriction, as the same now exists or may be changed or amended or come into
effect in the future, which pertains to health or safety (as they relate to
natural resources or the environment), any Hazardous Material, or the
environment, including ground, air, water or noise pollution or contamination,
and underground or aboveground tanks.

-3-



--------------------------------------------------------------------------------



 



          “Hazardous Material” means any substance, whether solid, liquid or
gaseous: (a) which is listed, defined or regulated as a “hazardous substance”,
“hazardous waste” or “solid waste”, or otherwise classified as hazardous or
toxic, in or pursuant to any Environmental Requirement; or (b) which is or which
contains asbestos, radon, any polychlorinated biphenyl, urea formaldehyde foam
insulation, explosive or radioactive material, or motor fuel or other petroleum
hydrocarbons; or (c) which causes or poses a threat to cause a contamination or
nuisance on the Property or any adjacent property or a hazard to the environment
or to the health or safety of persons on the Property.
          “Indemnified Party” means each of the following persons and entities:
(a) Lender or any subsequent holder of the Note; (b) Trustee; (c) any persons or
entities owned or controlled by, owning or controlling, or under common control
or affiliated with, Lender, any subsequent holder of the Note, and/or Trustee;
(d) any participants and co-lenders in the Loan; (e) the directors, officers,
partners, employees, attorneys and agents of each of the foregoing persons and
entities; and (f) the heirs, personal representatives, successors and assigns of
each of the foregoing persons and entities.
          “Loan Documents” has the meaning ascribed to such term in the Deed of
Trust.
          “Obligor” means any individual Borrower or Indemnitor and “Obligors”
means some or all of the persons and entities comprising Borrower and/or
Indemnitor, collectively.
          “On” or “on”, when used with respect to the Property or any property
adjacent to the Property, means “on, in, under, above or about.”
          “Trustee” means the Trustee under the Deed of Trust.
     2. Representations and Warranties. Each Obligor hereby represents and
warrants to, and covenants with, Lender, that, except as disclosed in that
certain Phase 1 Environmental Site Assessment Report provided to Lender in
connection with the closing of the Loan, as of the date of recordation of the
Deed of Trust:
          (a) During the period of Borrower’s ownership of the Property, the
Property has not been used for industrial or manufacturing purposes, for
landfill, dumping or other waste disposal activities or operations, for
generation, storage, use, sale, treatment, processing, recycling or disposal of
any Hazardous Material, for underground or aboveground storage tanks, or for any
other use that could give rise to the release of any Hazardous Material on the
Property; to the best of Obligors’ knowledge, no such use of the Property
occurred at any time prior to the period of Borrower’s ownership of the
Property; and to the best of Obligors’ knowledge, no such use on any adjacent
property occurred at any time prior to the date hereof;
          (b) To the best of Obligors’ knowledge, there is no Hazardous
Material, storage tank (or similar vessel) whether underground or otherwise,
sump or well currently on the Property;
          (c) Obligors have received no written notice and have no knowledge of
any Environmental Claim or any completed, pending or proposed or threatened
investigation or inquiry concerning the presence or release of any Hazardous
Material on the Property or any

-4-



--------------------------------------------------------------------------------



 



adjacent property or concerning whether any condition, use or activity on the
Property or any adjacent property is in violation of any existing Environmental
Requirement;
          (d) To the best of Obligors’ knowledge, the present conditions, uses
and activities of and on the Property do not violate any existing Environmental
Requirement and the use of the Property which Borrower (and each tenant and
subtenant, if any) makes and intends to make of the Property complies and will
comply with all applicable existing Environmental Requirements;
          (e) The Property does not appear on and to the best of Obligors’
knowledge has never been on the National Priorities List, any federal or state
“superfund” or “superlien” list, or any other list or database of properties
maintained by any local, state or federal agency or department showing
properties which are known to contain or which are suspected of containing a
Hazardous Material;
          (f) To the best of Obligors’ knowledge, no action has been taken to
designate the Property as a hazardous waste property or border zone property or
otherwise to restrict the land use of the Property (including through a
moratorium on new land uses), nor does any Obligor know of any basis for such
designation or other restriction;
          (g) Obligors have never applied for and been denied environmental
impairment liability insurance coverage relating to the Property; and
          (h) No Obligor, and to Obligors’ knowledge no tenant or subtenant, has
obtained or is required to obtain any permit or authorization to construct,
occupy, operate, use or conduct any activity on any of the Property by reason of
any existing Environmental Requirement.
     3. Violations. Prior to the Cut-Off Date, Obligors will not cause, commit,
permit or allow to continue any violation of any Environmental Requirement
(a) by any person or entity, including any Obligor, or (b) by or with respect to
the Property or any use of or activity on the Property. In addition, Obligors
will not cause, permit or allow to continue the attachment of any environmental
lien to the Property. Obligors will not place, install, dispose of or release,
or cause, permit, or allow the placing, installation, disposal, spilling,
leaking, dumping or release of, any Hazardous Material or storage tank (or
similar vessel) on the Property and will keep the Property free of Hazardous
Material. Notwithstanding the foregoing provisions of this Section 3, Obligors
shall not be in Default under this Section 3 should Obligors store minimal
quantities of substances on the Property which technically could be considered
Hazardous Material; provided that such substances are of a type and are held
only in a quantity normally used in connection with the construction, occupancy
or operation of comparable buildings (such as cleaning fluids and supplies
normally used in the day-to-day operation of business offices), and such
substances are being held, stored and used in compliance with all applicable
Environmental Requirements. The indemnity in Section 6 of this Agreement shall
always apply to such substances, and it shall be and continue to be the
responsibility of Obligors to take all remedial actions required under and in
accordance with Section 5 of this Agreement in the event of any unlawful release
of any such substance.

-5-



--------------------------------------------------------------------------------



 



     4. Notice to Lender. Obligors shall promptly deliver to Lender a copy of
each report pertaining to the Property or to any Obligor prepared by or on
behalf of any Obligor pursuant to any Environmental Requirement. Obligors shall
promptly advise Lender in writing of any Environmental Claim or of the discovery
of any Hazardous Material on the Property as soon as any Obligor first obtains
knowledge thereof, including a full description of the nature and extent of the
Environmental Claim and/or Hazardous Material and all relevant circumstances.
     5. Remedial Actions.
          (a) Except as permitted under Section 3 above, if any Hazardous
Material is discovered on the Property at any time, prior to the Cut-Off Date,
and regardless of the cause, Obligors shall promptly at Obligors’ sole risk and
expense and solely under the names of Obligors or any of them: (i) remove,
treat, and dispose of the Hazardous Material in compliance with all applicable
Environmental Requirements, or if such removal is prohibited by any
Environmental Requirement, take whatever action as is required by any
Environmental Requirement; and (ii) take such other action as is necessary to
have the full use and benefit of the Property as contemplated by the Loan
Documents. Obligors at their sole expense shall provide Lender with satisfactory
evidence of the actions taken as required in this clause (a). Obligors shall
provide to Lender within thirty (30) days of Lender’s request a bond, letter of
credit or other financial assurance evidencing to Lender’s satisfaction that all
necessary funds are readily available to pay the costs and expenses of the
actions required by this clause (a) and to discharge any assessments or liens
established against the Property as a result of the presence of the Hazardous
Material on the Property.
          (b) All remedial actions shall be conducted (i) in a diligent and
timely fashion by licensed contractors acting under the supervision of a
consultant or consulting environmental engineer, and (ii) in accordance with all
Environmental Requirements and all other applicable governmental requirements.
The selection of the contractors and consultant or consulting environmental
engineer for the remedial actions, the contracts entered into with such parties,
any disclosures to or agreements with any public or private agencies or parties
relating to the remedial actions and any written plan for the remedial actions
(and any changes thereto) shall each, at the option of Lender, be subject to the
prior written approval of Lender, which approval shall not be unreasonably
withheld, conditioned or delayed. Within fifteen (15) days after completion of
such remedial actions, Obligors shall obtain and deliver to Lender an
Environmental Assessment of the Property made after such completion which shall
confirm to Lender’s satisfaction that all required remedial action as stated
above has been taken and successfully completed and that there is no evidence or
suspicion of any contamination or risk of contamination on the Property or any
adjacent property or of violation of any Environmental Requirement with respect
to any such Hazardous Material.
          (c) After the occurrence and during the continuance of a Default,
Lender may, but shall never be obligated to, remove or cause the removal of any
Hazardous Material from the Property (or if removal is prohibited by any
Environmental Requirement, take or cause the taking of such other action as is
required by any Environmental Requirement) if Obligors fail to promptly commence
such remedial actions following discovery and thereafter diligently prosecute
the same to the satisfaction of Lender (without limitation of Lender’s rights to
declare a Default under any of the Loan Documents and to exercise all rights and
remedies available by

-6-



--------------------------------------------------------------------------------



 



reason thereof). After the occurrence and during the continuance of a Default,
Lender and its designees are hereby granted access to the Property at any time
or times, upon reasonable notice (which may be written or oral), and a license
which is coupled with an interest and irrevocable, to remove or cause such
removal or to take or cause the taking of any such other action.
     6. Indemnity. OBLIGORS HEREBY AGREE TO PROTECT, INDEMNIFY, DEFEND AND HOLD
INDEMNIFIED PARTIES AND EACH OF THEM HARMLESS FROM AND AGAINST, AND, IF AND TO
THE EXTENT PAID, TO REIMBURSE THEM ON DEMAND FOR, ANY AND ALL ENVIRONMENTAL
DAMAGES. WITHOUT LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO EACH
INDEMNIFIED PARTY WITH RESPECT TO ENVIRONMENTAL DAMAGES WHICH IN WHOLE OR IN
PART ARE CAUSED BY OR ARISE OUT OF THE NEGLIGENCE OF SUCH (AND/OR ANY OTHER)
INDEMNIFIED PARTY. HOWEVER, SUCH INDEMNITY SHALL NOT APPLY TO (a) A PARTICULAR
INDEMNIFIED PARTY TO THE EXTENT THAT THE SUBJECT OF THE INDEMNIFICATION IS
CAUSED BY OR ARISES OUT OF THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THAT
PARTICULAR INDEMNIFIED PARTY, OR (b) ENVIRONMENTAL DAMAGES CREATED OR ARISING
SOLELY FROM EVENTS OR CONDITIONS FIRST EXISTING AFTER A FORECLOSURE SALE UNDER
THE DEED OF TRUST (OR A DEED IN LIEU THEREOF), BUT ONLY IF A PARTY OTHER THAN
OBLIGORS OR AN AFFILIATE OF ANY OBLIGOR ACQUIRES TITLE TO THE PROPERTY, PROVIDED
THAT ANY SUCH ENVIRONMENTAL DAMAGES DO NOT DIRECTLY OR INDIRECTLY ARISE FROM OR
RELATE TO ANY RELEASE OF OR EXPOSURE TO ANY HAZARDOUS MATERIALS (INCLUDING
PERSONAL INJURY OR DAMAGE TO PROPERTY), NONCOMPLIANCE WITH ANY ENVIRONMENTAL
LAWS, OR REMEDIATION EXISTING PRIOR TO THE EVENT DESCRIBED ABOVE. In any dispute
between Obligors and Lender as to whether Obligors are released from liability
pursuant to the immediately preceding sentence, Obligors shall bear the burden
of proof with respect to whether they have been released from liability. Upon
demand by any Indemnified Party, Obligors shall diligently defend any
Environmental Claim which affects the Property or which is made or commenced
against such Indemnified Party, whether alone or together with Obligors or any
other person, all at Obligors’ own cost and expense and by counsel to be
approved by such Indemnified Party in the exercise of its reasonable judgment.
In the alternative, at any time any Indemnified Party may elect to conduct its
own defense through counsel selected by such Indemnified Party and at the cost
and expense of Obligors.
     7. Binding Obligations; Survival. The representations, warranties,
covenants and agreements in this Agreement shall be binding upon Obligors and
their successors, assigns and legal representatives and shall inure to the
benefit of Indemnified Parties and each of them; provided, however, that
Obligors may not assign this Agreement, or assign or delegate any of their
rights or obligations under this Agreement, without the prior written consent of
Lender in each instance. The representations, warranties, covenants and
agreements in this Agreement shall not terminate on the Cut-Off Date or upon the
release, foreclosure or other termination of the Deed of Trust, but will survive
the Cut-Off Date, the payment in full of the indebtedness secured by the Deed of
Trust, foreclosure of the Deed of Trust or conveyance in lieu of foreclosure,
the release or termination of the Deed of Trust and any and all of the other
Loan Documents, any investigation by or on behalf of any Indemnified Party, any
proceeding under

-7-



--------------------------------------------------------------------------------



 



any Debtor Relief Law, and any other event whatsoever. Without limiting the
generality of the foregoing, the obligations of Obligors to indemnify
Indemnified Parties under Section 6 after the Cut-Off Date shall be presumed,
unless shown by a preponderance of evidence to the contrary.
     8. Environmental Assessments. If any Indemnified Party shall ever have
reason to believe that any Hazardous Material affects the Property, or if any
Environmental Claim is made or threatened, or if a Default shall have occurred,
or upon the occurrence of the Cut-Off Date if requested by any Indemnified
Party, Obligors shall at their expense provide to such Indemnified Party from
time to time, in each case within thirty (30) days after request by such
Indemnified Party, an Environmental Assessment made after the date of such
request. Obligors will cooperate with each consulting firm making any such
Environmental Assessment and will supply to the consulting firm, from time to
time and promptly on request, all information available to Obligors to
facilitate the completion of the Environmental Assessment. If Obligors fail to
furnish any Indemnified Party within ten (10) days after such Indemnified
Party’s request with a copy of an agreement with an acceptable environmental
consulting firm to provide such Environmental Assessment, or if Obligors fail to
furnish to any Indemnified Party such Environmental Assessment within thirty
(30) days after request by such Indemnified Party, the Indemnified Party may
cause any such Environmental Assessment to be made at Obligors’ expense and
risk. Indemnified Parties and their designees are hereby granted access to the
Property at any time or times, upon reasonable notice (which may be written or
oral), and a license which is coupled with an interest and irrevocable, to make
or cause to be made such Environmental Assessments. Without limiting the
generality of the foregoing, Obligors agree that Indemnified Parties will have
all rights, powers and authority to enter and inspect the Property as is granted
to the secured lender under applicable law, and that any Indemnified Party will
have the right to appoint a receiver to enter and inspect the Property to the
extent such authority is provided under applicable law. All reasonable costs and
expenses incurred by any Indemnified Party in connection with any Environmental
Assessment conducted in accordance with this Section 8 shall be paid by
Obligors. Indemnified Parties shall be under no duty to make any Environmental
Assessment of the Property, and in no event shall any such Environmental
Assessment by any Indemnified Party be or give rise to a representation that any
Hazardous Material is or is not present on the Property, or that there has been
or shall be compliance with any Environmental Requirement, nor shall Obligors or
any other person be entitled to rely on any Environmental Assessment made by or
at the request of any Indemnified Party. Indemnified Parties owe no duty of care
to protect Obligors or any other person against, or to inform them of, any
Hazardous Material or other adverse condition affecting the Property.
     9. Information. The results of all investigations conducted and/or
Environmental Assessments prepared by or for any Indemnified Party shall be and
at all times remain the property of the Indemnified Party and under no
circumstances shall any Indemnified Party have any obligation whatsoever to
disclose or otherwise make available to Obligors or any other party such results
or any other information obtained by any Indemnified Party in connection with
such investigations and reports. Notwithstanding the foregoing, Indemnified
Parties hereby reserve the right, and Obligors hereby expressly authorize any
Indemnified Party, to make available to any party (including any governmental
agency or authority and any prospective bidder at any foreclosure sale of the
Property) any and all Environmental Assessments that any Indemnified Party may
have with respect to the Property. Obligors consent to Indemnified Parties
notifying any party (either as part of a notice of sale or otherwise) of the
availability of any or all of the

-8-



--------------------------------------------------------------------------------



 



Environmental Assessments and the information contained therein. Obligors
acknowledge that Indemnified Parties cannot control or otherwise assure the
truthfulness or accuracy of the Environmental Assessments, and further
acknowledge that the release of the Environmental Assessments, or any
information contained therein, to prospective bidders at any foreclosure sale of
the Property may have a material and adverse effect upon the amount that a party
may bid at such sale. Obligors agree that Indemnified Parties shall have no
liability whatsoever as a result of delivering any or all of the Environmental
Assessments or any information contained therein to any third party, and
Obligors hereby release and forever discharge Indemnified Parties from any and
all claims, damages, or causes of action, arising out of, connected with or
incidental to the Environmental Assessments or the delivery thereof.
     10. Cross-Default with Loan Documents. Any Default under this Agreement
shall constitute a Default under the Loan Documents. In addition, any Default
under any of the Loan Documents shall constitute a Default hereunder.
     11. Payable on Demand; Remedies. Any amounts to be paid under this
Agreement by Obligors (or any of them) from time to time shall be payable by
Obligors within ten (10) business days after demand by Lender or any other
Indemnified Party. In addition to any other rights or remedies Lender may have
under this Agreement, at law or in equity, upon the occurrence of a Default
under this Agreement, Lender may (a) pursue any remedies available to it under
applicable law, and/or (b) subject to the terms and conditions of this
Agreement, do or cause to be done whatever is necessary to cause the Property to
comply with all Environmental Requirements, and the cost thereof shall become
immediately due and payable upon demand by Lender, and if not paid when due
shall accrue interest at the Default Rate until paid. Without limiting any other
rights or remedies of Lender, Obligors acknowledge and agree that Obligors’
failure to comply with the terms of this Agreement shall be a breach of contract
such that Lender shall have the remedies provided under applicable law for the
recovery of damages and for the enforcement thereof. Lender’s action for the
recovery of damages or enforcement of this Agreement shall not constitute an
action or constitute a money judgment for a deficiency or a deficiency judgment.
     12. Unsecured Agreement; Not a Loan Document; Cumulative Rights. This
Agreement is not secured by the Deed of Trust or any other Loan Document or any
collateral whatsoever. This Agreement is not one of the Loan Documents. Obligors
and Lender intend for this Agreement to serve as Lender’s written demand and
Obligors’ response concerning the environmental condition of the Property. The
liability of Obligors or any other person under this Agreement shall not be
limited or impaired in any way by any provision in the Loan Documents or
applicable law limiting Obligors’ or such other person’s liability or Lender’s
recourse or rights to a deficiency judgment, or by any change, extension,
release, inaccuracy, breach or failure to perform by any party under the Loan
Documents, Obligors’ (and, if applicable, such other person’s) liability
hereunder being direct and primary and not as a guarantor or surety. Nothing in
this Agreement or in any Loan Document shall limit or impair any rights or
remedies of Lender and/or any other Indemnified Party against any Obligor or any
other person under any Environmental Requirement or otherwise at law or in
equity, including any rights of contribution or indemnification.

-9-



--------------------------------------------------------------------------------



 



     13. Consideration. Obligors acknowledge that Lender has relied and will
rely on the representations, warranties, covenants and agreements herein in
closing and funding the Loan and that the execution and delivery of this
Agreement is an essential condition but for which Lender would not close or fund
the Loan.
     14. No Waiver. No delay or omission by any Indemnified Party to exercise
any right under this Agreement shall impair any such right nor shall it be
construed to be a waiver thereof. No waiver of any single breach or default
under this Agreement shall be deemed a waiver of any other breach or default.
Any waiver, consent or approval under this Agreement must be in writing to be
effective.
     15. Notices. All notices, requests, consents, demands and other
communications required or which any party desires to give hereunder shall be in
writing (including, without limitation, telecopy, telegraphic, telex, or cable
communication) and shall be deemed sufficiently given or furnished if delivered
by personal delivery, by courier, or by registered or certified United States
mail, postage prepaid, addressed to the party to whom directed at the addresses
specified at the end of this Agreement (unless changed by similar notice in
writing given by the particular party whose address is to be changed) or by
telegram, telex, or facsimile. Any such notice or communication shall be deemed
to have been given either at the time of personal delivery or, in the case of
courier or mail, as of the date of first attempted delivery at the address and
in the manner provided herein, or, in the case of telegram, telex or facsimile,
upon receipt; provided, that service of a notice required by any applicable
statute shall be considered complete when the requirements of that statute are
met. Notwithstanding the foregoing, no notice of change of address shall be
effective except upon actual receipt. This Section 15 shall not be construed in
any way to affect or impair any waiver of notice or demand provided in any Loan
Document or to require giving of notice or demand to or upon any person in any
situation or for any reason.
     16. Invalid Provisions. A determination that any provision of this
Agreement is unenforceable or invalid shall not affect the enforceability or
validity of any other provision and a determination that the application of any
provision of this Agreement to any person or circumstance is illegal or
unenforceable shall not affect the enforceability or validity of such provision
as it may apply to other persons or circumstances.
     17. Construction. Whenever in this Agreement the singular number is used,
the same shall include plural where appropriate, and vice versa; and words of
any gender in this Agreement shall include each other gender where appropriate.
The headings in this Agreement are for convenience only and shall be disregarded
in the interpretation hereof. Reference to “person” or “entity” means firms,
associations, partnerships, joint ventures, trusts, limited liability companies,
corporations and other legal entities, including public or governmental bodies,
agencies or instrumentalities, as well as natural persons. The words “include”
and “including” shall be interpreted as if followed by the words “without
limitation.”
     18. Joint and Several Liability and Waivers by Obligors.
          (a) Each Obligor agrees that it is jointly and severally liable to
Indemnified Parties for the payment of all obligations arising under this
Agreement, and that such liability is

-10-



--------------------------------------------------------------------------------



 



independent of the obligations of the other Obligors. Any Indemnified Party may
bring an action against any Obligor, whether or not any action is brought
against the other Obligors.
          (b) Each Obligor agrees that any release which may be given by any
Indemnified Party to the other Obligors will not release such Obligor from its
obligations under this Agreement.
          (c) Each Obligor waives any right to assert against any Indemnified
Party any defense, setoff, counterclaim, or claims which such Obligor may have
against the other Obligors or any other party liable to Indemnified Parties or
any of them for the obligations of Obligors under this Agreement.
          (d) Each Obligor agrees that it is solely responsible for keeping
itself informed as to the financial condition of the other Obligors and of all
circumstances which bear upon the risk of nonpayment. Each Obligor waives any
right it may have to require Indemnified Parties to disclose to such Obligor any
information which Indemnified Parties or any of them may now or hereafter
acquire concerning the financial condition of the other Obligors.
          (e) Each Obligor waives all rights to notices of acceptance of this
Agreement and further waives all rights to notices of default or nonperformance
by any other Obligor under this Agreement.
          (f) Each Obligor waives any right of subrogation, reimbursement,
indemnification and contribution (contractual, statutory or otherwise),
including any claim or right of subrogation under any Debtor Relief Law, which
such Obligor may now or hereafter have against any other Obligor or any other
person with respect to the obligations incurred under this Agreement. Each
Obligor waives any right to enforce any remedy that any Indemnified Party now
has or may hereafter have against any other Obligor.
     19. Indemnitor Waivers. Indemnitor waives:
          (a) All statutes of limitations as a defense to any action or
proceeding brought against Indemnitor by any Indemnified Party, to the fullest
extent permitted by law;
          (b) Any right it may have to require Indemnified Party to proceed
against Borrower, proceed against or exhaust any security held from Borrower, or
pursue any other remedy in any Indemnified Party’s power to pursue;
          (c) Any defense based on any claim that Indemnitor’s obligations
exceed or are more burdensome than those of Borrower;
          (d) Any defense based on: (i) any legal disability of Borrower,
(ii) any release, discharge, modification, impairment or limitation of the
liability of Borrower to any Indemnified Party from any cause, whether consented
to by any Indemnified Party or arising by operation of law or from any
bankruptcy or other voluntary or involuntary proceeding, in or out of court, for
the adjustment of debtor-creditor relationships (“Insolvency Proceeding”) and
(iii) any rejection or disaffirmance of the Loan, or any part of it, or any
security held for it, in any such Insolvency Proceeding;

-11-



--------------------------------------------------------------------------------



 



          (e) Any defense based on any action taken or omitted by any
Indemnified Party in any Insolvency Proceeding involving Borrower, including any
election to have any Indemnified Party’s claim allowed as being secured,
partially secured or unsecured, any extension of credit by any Indemnified Party
to Borrower in any Insolvency Proceeding, and the taking and holding by any
Indemnified Party of any security for any such extension of credit;
          (f) All presentments, demands for performance, notices of
nonperformance, protests, notices of protest, notices of dishonor, notices of
acceptance of this Agreement and of the existence, creation, or incurring of new
or additional indebtedness, and demands and notices of every kind; and
          (g) Any defense based on or arising out of any defense that Borrower
may have to the payment or performance of the Loan or any part of it.
     20. Waivers of Subrogation and Other Rights.
          (a) Upon a default by Borrower, Lender in its sole discretion, without
prior notice to or consent of Indemnitor, may elect to: (i) foreclose either
judicially or nonjudicially against any real or personal property security it
may hold for the Loan, (ii) accept a transfer of any such security in lieu of
foreclosure, (iii) compromise or adjust the Loan or any part of it or make any
other accommodation with Borrower or Indemnitor, or (iv) exercise any other
remedy against Borrower or any security. No such action by Lender shall release
or limit the liability of Indemnitor, each of whom shall remain liable under
this Agreement after the action, even if the effect of the action is to deprive
Indemnitor of any subrogation rights, rights of indemnity, or other rights to
collect reimbursement from Borrower for any sums paid to any Indemnified Party,
whether contractual or arising by operation of law or otherwise. Indemnitor
expressly agrees that under no circumstances shall it be deemed to have any
right, title, interest or claim in or to any real or personal property to be
held by any Indemnified Party or any third party after any foreclosure or
transfer in lieu of foreclosure of any security for the Loan.
          (b) Regardless of whether Indemnitor may have made any payments to any
Indemnified Party, Indemnitor forever waives: (i) all rights of subrogation, all
rights of indemnity, and any other rights to collect reimbursement from Borrower
for any sums paid to any Indemnified Party, whether contractual or arising by
operation of law (including the United States Bankruptcy Code or any successor
or similar statute) or otherwise, (ii) all rights to enforce any remedy that any
Indemnified Party may have against Borrower, and (iii) all rights to participate
in any security now or later to be held by any Indemnified Party for the Loan.
          (c) Indemnitor understands and acknowledges that if Lender forecloses
judicially or nonjudicially against any real property security for the Loan,
that foreclosure could impair or destroy any ability that Indemnitor may have to
seek reimbursement, contribution or indemnification from Borrower or others
based on any right Indemnitor may have of subrogation, reimbursement,
contribution or indemnification for any amounts paid by Indemnitor under this
Indemnity. Indemnitor further understands and acknowledges that in the absence
of the provisions of this Indemnity, such potential impairment or destruction of
Indemnitor’s rights, if any, may entitle Indemnitor to assert a defense to this
Indemnity. By executing this Agreement, Indemnitor freely, irrevocably and
unconditionally: (i) waives and relinquishes that

-12-



--------------------------------------------------------------------------------



 



defense and agrees that Indemnitor will be fully liable under this Agreement
even though Lender may foreclose judicially or nonjudicially against any real
property security for the Loan; (ii) agrees that Indemnitor will not assert that
defense in any action or proceeding which any Indemnified Party may commence to
enforce this Agreement; (iii) acknowledges and agrees that the rights and
defenses waived by Indemnitor under this Agreement include any right or defense
that Indemnitor may have or be entitled to assert; and (iv) acknowledges and
agrees that Lender is relying on this waiver in making the Loan, and that this
waiver is a material part of the consideration which Lender is receiving for
making the Loan.
          (d) Indemnitor waives Indemnitor’s rights of subrogation and
reimbursement and any other rights and defenses available to Indemnitor,
including, without limitation, (i) any defenses Indemnitor may have to the
indemnity obligation by reason of an election of remedies by Lender and (ii) any
rights or defenses Indemnitor may have by reason of protection afforded to the
Borrower with respect to the obligation so guaranteed pursuant to the
antideficiency or other laws of Texas limiting or discharging the Borrower’s
indebtedness.
          (e) Indemnitor waives all rights and defenses arising out of an
election of remedies by any Indemnified Party, even though that election of
remedies, such as a nonjudicial foreclosure with respect to security for a
guaranteed obligation, has destroyed any Indemnitor’s rights of subrogation and
reimbursement against the Borrower.
          (f) No provision or waiver in this Indemnity shall be construed as
limiting the generality of any other waiver contained in this Indemnity.
     21. Additional Waivers. Indemnitor waives all rights and defenses that
Indemnitor may have because Borrower’s debt is secured by real property. This
means, among other things:
          (a) Lender may collect from Indemnitor without first foreclosing on
any real or personal property collateral pledged by Borrower.
          (b) If Lender forecloses on any real property collateral pledged by
Borrower:
          (1) The amount of the debt may be reduced only by the price for which
that collateral is sold at the foreclosure sale, even if the collateral is worth
more than the sale price.
          (2) Lender may collect from Indemnitor even if Lender, by foreclosing
on the real property collateral, has destroyed any right Indemnitor may have to
collect from Borrower.
This is an unconditional and irrevocable waiver of any rights and defenses
Indemnitor may have because Borrower’s debt is secured by real property.
     22. Applicable Law. The laws of the State of Texas and applicable United
States federal law shall govern the rights and duties of the parties hereto and
the validity, enforcement and interpretation hereof.

-13-



--------------------------------------------------------------------------------



 



     23. Lender Assigns; Disclosure of Information. Lender may, at any time,
sell, transfer, or assign the Loan and any and all servicing rights with respect
thereto, or grant participations therein or issue mortgage pass-through
certificates or other securities evidencing a beneficial interest in a rated or
unrated public offering or private placement. In the event of any such sale,
transfer or assignment of the Loan or any part thereof, the rights and benefits
under this Agreement may be transferred therewith to the extent applicable to
the Loan or part thereof being sold, transferred or assigned. Obligors waive
notice of any sale, transfer or assignment of the Loan or any part thereof, and
agree that failure to give notice of any such sale, transfer or assignment will
not affect the liabilities of Obligors hereunder. Lender is hereby authorized to
disseminate any information it now has or hereafter obtains pertaining to the
Property or this Agreement, including credit and/or other information on
Obligors and/or any party liable, directly or indirectly, for any part of the
obligations under this Agreement, to any actual or prospective assignee or
participant with respect to the Loan, to any of Lender’s affiliates, to any
regulatory body having jurisdiction over Lender, and to any other parties as
necessary or appropriate in Lender’s reasonable judgment.
     24. Execution; Modification. This Agreement may be executed in any number
of identical counterparts, each of which shall be deemed an original for all
purposes and all of which constitute, collectively, one agreement. This
Agreement may be amended only by an instrument in writing intended for that
purpose executed jointly by an authorized representative of each party hereto.
     25. WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY APPLICABLE LAW,
OBLIGORS AND LENDER HEREBY WAIVE TRIAL BY JURY IN RESPECT OF ANY “CLAIM” AS
DEFINED IN SECTION 1. THIS WAIVER IS KNOWINGLY, WILLINGLY AND VOLUNTARILY MADE
BY OBLIGORS AND LENDER, AND OBLIGORS AND LENDER HEREBY REPRESENT THAT NO
REPRESENTATIONS OF FACT OR OPINION HAVE BEEN MADE BY ANY PERSON OR ENTITY TO
INDUCE THIS WAIVER OF TRIAL BY JURY OR TO IN ANY WAY MODIFY OR NULLIFY ITS
EFFECT. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES ENTERING INTO
THIS AGREEMENT. OBLIGORS AND LENDER ARE EACH HEREBY AUTHORIZED TO FILE A COPY OF
THIS SECTION 25 IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER OF JURY
TRIAL. EACH OBLIGOR FURTHER REPRESENTS AND WARRANTS THAT IT HAS BEEN REPRESENTED
IN THE SIGNING OF THIS AGREEMENT AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT
LEGAL COUNSEL, OR HAS HAD THE OPPORTUNITY TO BE REPRESENTED BY INDEPENDENT LEGAL
COUNSEL SELECTED OF ITS OWN FREE WILL, AND THAT IT HAS HAD THE OPPORTUNITY TO
DISCUSS THIS WAIVER WITH COUNSEL.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

-14-



--------------------------------------------------------------------------------



 



     THIS AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.
     EXECUTED and DELIVERED as of the day and year first written above.

              BORROWER:   NNN WESTERN PLACE, LLC, a Delaware limited
liability company    
 
           
The address of Borrower is:
           
 
           
NNN Western Place, LLC
  By:   NNN Western Place Manager, LLC, a    
NNN Western Place 1, LLC
      Delaware limited liability company, its    
NNN Western Place 2, LLC
      Manager    
NNN Western Place 3, LLC
           
NNN Western Place 4, LLC
  By:   Grubb & Ellis Realty Investors, LLC, a    
NNN Western Place 5, LLC
      Virginia limited liability company, its    
NNN Western Place 6, LLC
      Manager    
NNN Western Place 7, LLC
           
GREIT — Western Place, LP
  By:   /s/ Jeffrey T. Hanson
 
    
c/o Grubb & Ellis Realty
      Name: Jeffrey T. Hanson    
Investors, LLC
      Title: Chief Investment Officer    
1551 N. Tustin Avenue, Suite 300
           
Santa Ana, California 92705
           
Attn: Scott Peters
           

            NNN WESTERN PLACE 1, LLC, a Delaware limited
liability company
      By:   Grubb & Ellis Realty Investors, LLC, a Virginia         limited
liability company, its Vice President                      By:   /s/ Jeffrey T.
Hanson         Name:   Jeffrey T. Hanson        Title:   Chief Investment
Officer   

S-1



--------------------------------------------------------------------------------



 



         

            NNN WESTERN PLACE 2, LLC, a Delaware limited
liability company
      By:   Grubb & Ellis Realty Investors, LLC, a Virginia         limited
liability company, its Vice President                      By:   /s/ Jeffrey T.
Hanson         Name:   Jeffrey T. Hanson        Title:   Chief Investment
Officer     

            NNN WESTERN PLACE 3, LLC, a Delaware limited
liability company
      By:   Grubb & Ellis Realty Investors, LLC, a Virginia         limited
liability company, its Vice President                      By:   /s/ Jeffrey T.
Hanson         Name:   Jeffrey T. Hanson        Title:   Chief Investment
Officer     

            NNN WESTERN PLACE 4, LLC, a Delaware limited
liability company
      By:   Grubb & Ellis Realty Investors, LLC, a Virginia         limited
liability company, its Vice President                      By:   /s/ Jeffrey T.
Hanson         Name:   Jeffrey T. Hanson        Title:   Chief Investment
Officer     

            NNN WESTERN PLACE 5, LLC, a Delaware limited
liability company
      By:   Grubb & Ellis Realty Investors, LLC, a Virginia         limited
liability company, its Vice President                      By:   /s/ Jeffrey T.
Hanson         Name:   Jeffrey T. Hanson        Title:   Chief Investment
Officer   

S-2



--------------------------------------------------------------------------------



 



         

            NNN WESTERN PLACE 6, LLC, a Delaware limited
liability company
      By:   Grubb & Ellis Realty Investors, LLC, a Virginia         limited
liability company, its Vice President              By:   /s/ Jeffrey T. Hanson  
      Name:   Jeffrey T. Hanson        Title:   Chief Investment Officer     

            NNN WESTERN PLACE 7, LLC, a Delaware limited
liability company
      By:   Grubb & Ellis Realty Investors, LLC, a Virginia         limited
liability company, its Vice President                      By:   /s/ Jeffrey T.
Hanson         Name:   Jeffrey T. Hanson        Title:   Chief Investment
Officer     

            GREIT — WESTERN PLACE, LP, a Texas limited
partnership
      By:   GREIT — Western Place GP, LLC, a Delaware         limited liability
company, its General Partner                By:   G REIT Liquidating Trust dated
        January 22, 2008, a Maryland Trust,        its Sole Member and Manager 
      By:   Gary H. Hunt, W. Brand Inlow,         Edward A. Johnson, D. Fleet   
    Wallace, and Gary T. Wescombe, as
Trustees of the G REIT Liquidating
Trust dated January 22, 2008              By:   /s/ Andrea R. Biller        
Name:   Andrea R. Biller        Title:   Authorized Representative   

S-3



--------------------------------------------------------------------------------



 



         

              INDEMNITOR:   G REIT LIQUIDATING TRUST DATED
JANUARY 22, 2008, a Maryland Trust    
The addresses of Indemnitor are:
           
 
  By:   Gary H. Hunt, W. Brand Inlow,    
G REIT LIQUIDATING TRUST
      Edward A. Johnson, D. Fleet    
NNN REALTY ADVISORS, INC.
      Wallace, and Gary T. Wescombe, as    
c/o Grubb & Ellis Realty Investors, LLC
      Trustees of the G REIT Liquidating    
1551 N. Tustin Avenue, Suite 300
      Trust dated January 22, 2008    
Santa Ana, California 92705
           
Attn: Andrea Biller
  By:   /s/ Andrea R. Biller    
 
           
 
      Name: Andrea R. Biller
Title: Authorized Representative    

            NNN REALTY ADVISORS, INC., a Delaware
corporation
      By:   /s/ Francene LaPoint         Name:   Francene LaPoint       
Title:   Chief Financial Officer     

The address for providing notices to
Lender is:
Wachovia Financial Services, Inc.
Real Estate Financial Services
General Banking Group
Mail Code: CA 6233
15750 Alton Parkway
Irvine, California 92618
Attn: Anne McNeil

S-4